Title: From Thomas Jefferson to Albert Gallatin, 16 January 1809
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Jan. 16. 09.
                  
                  will you examine the inclosed and make any alterations you think adviseable? it is written, as in my own name, but will be changed into the 3d. person & go from the department. I think it need go only to the Governors there mentioned. not a symptom of force has appeared any where else as far as I have heard. Affectte. salutns.
               